Order filed June 4, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00319-CV
                                    ____________

                         GENEVA COLBERT, Appellant

                                          V.

                ORCHARD PARK AT WILLBROOK, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1058305

                                       ORDER

      According to information provided to this court, a hearing was held on May
12, 2015 on the County Clerk’s contest to appellant’s affidavit of indigence. This
court has not received notice of the trial court’s ruling on the contest.

      The clerk’s record has not been filed in this appeal. The County Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
To determine whether appellant should be entitled to proceed on appeal without
advance payment of costs, we issue the following order for a partial clerk’s record.

      We order the Harris County Clerk to file a partial clerk’s record with the
clerk of this court on or before June 23, 2015. The partial clerk’s record shall
contain (1) the judgment being appealed; (2) any post-judgment motion that would
operate to extend time to file the notice of appeal; and (3) the notice of appeal. In
addition, the partial clerk’s record shall contain: (4) appellant’s affidavit of
indigence; (5) the contest to the affidavit of indigence, if any; (6) the trial court’s
order ruling on any contest; and (7) any other documents pertaining to the claim of
indigence and the contests thereto.



                                        PER CURIAM